DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/14/2021. 
In the filed response, claims 1-9, 13, and 15 have been amended, where claims 1 and 13 are independent claims. Further, claims 10-12 and 14 have been cancelled.
As elaborated below, Claims 13 and 15 are in condition for allowance.
Accordingly, Claims 1-9 have been examined and are pending. This Action is made FINAL.

	Response to Arguments
1.	Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
2.	Applicant argues that prior art Jung does not disclose the limitation “when the downloaded captured image of the second camera is selected from the composite screen displayed on the display as an image to be linked to the captured image of the first camera, information indicating that the downloaded captured image of the second camera is linked to the captured image of the first camera is stored in a storage together with the captured image of the first camera” as recited in amended claim 1 (pg. 8 of remarks). Applicant notes “the claimed information device can easily link a desired image of another terminal image to an image of the host terminal by selecting a composite image including the image of other terminal while viewing it on the screen” which Applicant argues “is not disclosed in Jung.”  
3.	The Applicant’s response is acknowledged, however after further consideration of the prior art, the Examiner respectfully submits that Jung addresses the foregoing features of captured image of a 1st camera) and a remote capturing portion (i.e. downloaded captured image of a 2nd camera) which together can be considered a composite screen displayed on the display (e.g. Figs. 11-16) as claimed. In other words, the viewfinder of a user’s shared image device displays a composite view combining a local captured image with an acquired/downloaded shared image(s) from the other shared image devices. Downloaded shared images of the remote capturing portion are the images that can be retained in storage when selected. See for e.g. ¶0170. Since linking an image is understood to mean selecting an image (¶0041 of specification), the Examiner respectfully submits Jung in light of above, discloses “the claimed information device can easily link a desired image of another terminal image to an image of the host terminal by selecting a composite image including the image of other terminal while viewing it on the screen”. 
4.	Shared/copied images between shared image devices located at the same event/sharing session can be construed as being associated with each other, which means a user at a 1st camera and a user at a 2nd camera for example will be capturing images that can be linked to allow the users to view all activities as observed by the other shared device. This includes shared image devices based on geographic or temporal proximity such as a meeting, a birthday party, different time of day, etc. (¶0048, 0119, 0164). If the shared images are based on for e.g. a birthday party, then an image selected (i.e. linked) from the remote capturing portion of the viewfinder by the user of the shared device will be associated with other captured images from the party, i.e. “the downloaded captured image of the second camera is selected from the composite screen displayed on the display as an image to be linked to the captured image of the first camera” given its BRI. As to the “information indicating that the downloaded captured image of the second camera is linked to the captured image of the first camera”, the Examiner respectfully submits that since Jung’s metadata (e.g. ¶0030, 0162) pertains to a particular shared image, then it stands to reason the metadata will be stored/retained in storage with the shared image once it has been selected/linked by the user. In this case, the metadata (e.g. the identity of the sharing session, the subject of the shared image, etc.) is construed to be analogous to the “information” given its BRI. Moreover, it also stands to reason that in addition to the metadata, any locally captured image(s) of a shared imaging device can also be stored. Without acquiescing to Applicant’s remarks however, the Examiner introduces prior art Lee et al. US 2019/0155485 A1, with reference to Foreign Application Priority Data KR10-2017-0155547 (PTO 892), hereinafter referred to as Lee, to teach image link information used in an image sharing method (abstract and title). Please see office action below for details.
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	In light of the foregoing, Claims 1-9 have been examined and are pending.

Claim Objections
7.	Claim 15 is objected to because of the following informalities:  the limitation “wherein the framing processor of the auto-framing service providing device generate the framing pattern through Al learning processing” (emphasis added) appears as though it should read “wherein the framing processor of the auto-framing service providing device generates the framing pattern through Al learning processing” .  Also it is recommended that the acronym AI be spelled out. In other words, “Al learning” should read “Artificial Intelligence (Al) learning”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the amended limitation “wherein, when the downloaded captured image of the second camera is selected from the composite screen displayed on the display as an image to be linked to the captured image of the first camera, information indicating that the downloaded captured image of the second camera is linked to the captured image of the first camera is stored in a storage together with the captured image of the first camera.”  (emphasis added). However, it is unclear what is exactly meant by “information” that indicates the downloaded image of the second camera is linked to the captured image of the first camera. Although the specification suggest the linking process occurs once the downloaded image(s) is selected (e.g. ¶0041) when the user presses a 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 2015/0304588 Al, in view of Lee et al. US 2019/0155485 A12 (with reference to Foreign Application Priority Data KR10-2017-0155547 – PTO 892), hereinafter referred to as Jung and Lee, respectively.
Regarding claim 1, Jung discloses “An information device having a first camera and a display [See network of shared image devices in Figs. 1 and 2. Each device (e.g., camera) has a display screen.], comprising: communication circuitry for downloading a captured image of an 5external second camera through a network [See para 0140 where  1st shared image device can copy/capture a shared image from a 2nd shared image device at remote location. Para 0170 - a shared image device can download shared images. Reference Fig. 9]; and framing circuitry for combining a captured image of the first camera and the downloaded captured image of the second camera to obtain a composite screen [para 0163 - a combined image can be formed where combining requires framing circuitry. Image captured by local shared imaging device can be integrated into larger image captured by remote imaging device. For e.g., see Figs. 12 and 16. Also reference Lee below for support], wherein, when the downloaded captured image of the second camera is selected from the composite screen displayed on the display as an image to be linked to the captured image of the first camera [Shared images in a remote capturing portion of a viewfinder of a user’s shared imaging device (e.g. Fig. 12) can be selected (i.e. linked) by the user (¶0079) from the composite screen as shown. Since images of a shared session are based on temporal and spatial proximities of imaging devices, the selected shared image(s) are linked/associated to the captured image(s) of the 1st camera. Please see Examiner’s responses #3-4. Also refer to Lee below for more explicit support] information indicating that the downloaded captured image of the second camera is linked to the captured image of the first camera is stored in a storage together with the captured image of the first camera [Jung’s metadata (e.g. ¶0030, 0162) which is interpreted to be “information”, pertains to a particular shared image. It then stands to reason the metadata will be stored/retained in storage with the shared image once it has been selected/linked by the user. Further, it also stands to reason that in addition to metadata, any locally captured image(s) of a shared imaging device can also be stored. See Lee below for added support] Although Jung in the context of a shared image device network (e.g. Figs. 1-3) discloses the foregoing features, Lee from the same or similar field of endeavor is brought in to provide additional support for the following limitation:  “and framing circuitry for combining a captured image of the first camera and the downloaded captured image of the second camera to obtain a composite screen [Reference Fig. 12a which shows a composite screen of shared images (i.e. image database - ¶0092) of the disclosed shared image management method. Note, the composite screen also includes a captured image from the camera module (¶0166-0168)] wherein, when the downloaded captured image of the second [See Lee’s Fig. 12b. An input can be made for selecting at least one image from the image database reflected in the composite screen of Fig. 12a. Said database stores images and attribute information (i.e. metadata) which may include link information (¶0068-0070)] information indicating that the downloaded captured image of the second camera is linked to the captured image of the first camera is stored in a storage together with the captured image of the first camera” Lee on the other hand from the same or similar field of endeavor is introduced to teach the above features. [In the context of Lee’s image sharing method (¶0007), link information of an image selected to be shared is stored as part of attribute information (¶0008-0009). Also stored are images obtained via the image sensor (¶0057) of a camera; hence, both data can be stored as claimed]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared image device network of Jung for selecting a shared image from a combined arrangement of shared images to add the teachings of Lee as above for providing associated link information of an image in an image sharing method (abstract) in order to facilitate the uploading and downloading of images taken by a collection of camera-integrated devices connected to a social network service (SNS). ¶0004-0006. 
Regarding claim 5, Jung and Lee teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Jung further discloses “wherein, at the time of capturing by the first camera, the 15captured image of the first camera and a feature amount and position information of the captured image are uploaded to the network by the communication circuitry.”  [Given the BRI of the foregoing, using shared image network (Figs. 1-3), data can be exchanged via depicted communication links 104 (e.g., images, subject identity, position information, etc. per claim 2). Images and associated data can be shared between devices (para 0174)]
Claims 2-3, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Lee, and in further view of Tsutsumitake  (US 2015/0002548 A1), hereinafter referred to as Tsutsumitake.
Regarding claim 2, Jung and Lee teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Jung further discloses “wherein the communication circuitry downloads a feature amount of the captured image of the second camera [Claimed ‘feature amount’ of images can be construed as metadata (para 0162, 0174, and 0190), GPS information, or a reference to a geographic location, particular individual or setting (para 0151). Also see para 0144 regarding resolution and other image characteristics] together with the captured image of the second camera [In addition to the above ancillary data, the corresponding images are also shared and made available to the other devices on the network (para 0174)], and 20the framing circuitry calculates a feature amount of the captured image of the first camera [recognition techniques can be employed for determining features (e.g., subject identity) in captured shared images (para 0160)], and determines a framing pattern for combining the captured images of the first camera and the second camera based on the calculated feature amount and the feature amount of the downloaded captured image of the second 25camera.”  [See selection of a relative display (para 0133-0134) where displayed data from the local and remote capturing portions can be suitably arranged] Although Jung describes the foregoing elements (Lee does not), Tsutsumitake from the same or similar field of endeavor is brought in for added support for determining a framing pattern based on determined features.  [Selecting an arrangement pattern according to acquired information related to the aspect ratio (i.e., features) of the shared images - para 0024. For examples of patterns, see Figs. 2-3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared image device network of Jung and Lee for displaying a combined arrangement of shared images, to add the teachings of Tsutsumitake as above for providing a display region management unit (Fig. 2) that can select a suitable arrangement pattern for arranging shared images based on size information such that said images fit within the display screen for viewing purposes (para 0045); hence by the foregoing, plural images from various mobile devices can be easily shared and viewed on a single display (para 0004).
Regarding claim 3, Jung, Lee, and Tsutsumitake teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.  Jung and Lee however do not teach “wherein the communication circuitry downloads a set of a plurality of framing patterns for combining captured images, and the framing circuitry selects one framing pattern from the set 5of downloaded framing patterns based on the feature amounts.”  Tsutsumitake on the other hand from the same or similar field of endeavor discloses the foregoing limitation. [Refer to abstract and ¶0045. Stored arrangement patterns for a display device can be retrieved/selected by display region management unit based on acquired positional information and no. of sharing images (¶0057-0058). Also see ¶0069, 0071, and 0077 for support. ] The motivation for combining Jung, Lee, and Tsutsumitake has been discussed in connection with claim 2, above. 
Regarding claim 6, Jung, Lee, and Tsutsumitake teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.  Jung further discloses “20wherein the communication circuitry downloads a feature amount of the captured image of the second [See e.g. ¶0162 where metadata may be associated with a shared image. Said metadata can include the identity of an individual being imaged, subject of shared image, etc. In other words, a feature amount] together with the captured image of the second camera [e.g., ¶0170, downloading a number of shared images], the framing circuitry calculates a feature amount of the captured image of the first camera [Although not explicit, the image content of Jung’s shared images would need to be assessed for determining the relative positioning of said images for display purposes. See Tsutsumitake below for further support], and determines a framing 25pattern for combining the captured images of the first camera35 and the second camera based on the calculated feature amount and the feature amount of the linked captured image of the second camera [see ¶0133-0134 regarding the different relative displays of shared images which can be construed as framing patterns. See Tsutsumitake below for further support], and a screen in which the captured image of the first camera 5and the linked captured image of the second camera are combined is displayed on the display according to the determined framing pattern.” [See Figs. 11-12, 14, and 16 depicting a screen with combined captured images having a certain framing arrangement. See Tsutsumitake below for further support]  Although Jung discloses the foregoing elements, Jung and Lee are not explicit regarding “the framing circuitry calculates a feature amount of the captured image of the first camera” and “and determines a framing 25pattern for combining the captured images of the first camera35 and the second camera based on the calculated feature amount and the feature amount of the linked captured image of the second camera”
Tsutsumitake on the other hand from the same or similar field of endeavor discloses the foregoing limitation. Tsutsumitake teaches “the framing circuitry calculates a feature amount of the captured image of the first camera” [Aspect ratio of shared image data is determined (e.g. ¶0044)] and “and determines a framing 25pattern for combining the captured images of the first camera35 and the second camera based on the calculated feature amount and the feature amount of the linked captured image of the second camera” [See citations of claim 3 regarding the stored arrangement patterns for displaying the shared images] The motivation for combining Jung and Tsutsumitake has been discussed in connection with claim 2, above. 
Regarding claim 8, Jung, Lee, and Tsutsumitake teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.  Jung further discloses “15wherein the framing circuitry changes the determination of the framing pattern in response to selection of an arbitrary captured image on a composite screen displayed on the display.”  [Per Figs. 12, 14 and 16, a user can select different images from remote capturing portion. It would stand to reason that depending on the image selected, a corresponding display arrangement could be required. See Tsutsumitake below for explicit support of the foregoing] Although Jung reveals the foregoing, Jung and Lee do not explicitly teach a corresponding display layout based on user input. Tsutsumitake on the other hand from the same or similar field of endeavor discloses the foregoing limitation.  [See ¶0118-0119 and Fig. 18 for corresponding support] The motivation for combining Jung, Lee, and Tsutsumitake has been discussed in connection with claim 2, above. 
Regarding claim 9, Jung, Lee, and Tsutsumitake teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.  Jung and Lee however do not disclose the limitation of claim 9. Tsutsumitake on the other hand from the same or similar field of endeavor discloses “20wherein, when a plurality of captured images displayed on the display have overlaps at their boundaries [See Figs. 17A-17B for overlapped display images], the framing circuitry changes display boundaries of the captured images so that the boundaries of the [Tsutsumitake describes deletion of an image from display (¶0056-0057). Thus, remaining available images can fit squarely]
The motivation for combining Jung, Lee, and Tsutsumitake has been discussed in connection with claim 2, above. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Millikan (US 10,523,839 B2), hereinafter referred to as Millikan.
Regarding claim 4, Jung and Lee teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Jung further reveals, “wherein, when the communication circuitry downloads the captured image of the second camera, the framing circuitry limits 10the captured image to be downloaded according to position information and capturing time information of the second camera.” [Positional information (GPS coordinates, etc.) as per para 0151-0152, 0159 can be used in Jung’s shared images display teachings. However, Jung is not explicit regarding time information] Since Jung does not explicitly disclose time information, Millikan from the same or similar field of endeavor is brought in to teach creation time of images in stored metadata. [See e.g., col. 2 lines 8-26. Other forms of metadata are also disclosed including facial recognition which can also be construed as feature amounts]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared image device network of Jung and Lee for displaying a combined arrangement of shared images, to add the teachings of Millikan as above for providing an automated circuitry for sharing images between devices based on the content/metadata associated with the images (abstract); hence, the exchange of images or other media can be streamlined and therefore simplified to only include the relevant data (col. 3, lines 40-55).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Tsutsumitake, and in further view of Sugiyama  (US 2012/0113475 A1), hereinafter referred to as Sugiyama.
Regarding claim 7, Jung, Lee, and Tsutsumitake teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.  Although Tsutsumitake discloses the arrangement patterns of claim 2, Jung, Lee, and Tsutsumitake do not teach uploading information of said patterns, i.e., “10wherein information of the framing pattern determined by the framing circuitry is uploaded to the network by the communication circuitry.” Sugiyama on the other hand from the same or similar field of endeavor discloses the foregoing limitation. [Sugiyama’s templates (e.g., Fig. 5) are stored in storage device 17 (Fig. 1) which are commutatively coupled to the external PCs via information processing apparatus. Corresponding data can be sent via the network (¶0034)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shared image device network of Jung, Lee, and Tsutsumitake for displaying a combined arrangement of shared images, to add the teachings of Sugiyama as above for providing an information processing apparatus that can select a template in which images are arranged when a user creates an album such that there is a sense of unity through the album (¶0002-0003).

Allowable Subject Matter
9.	Claim 13 and 15 are allowed. Please note that the objection to Claim 15 must be addressed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art Jung, Lee, and Millikan detail various approaches for sharing images between a “wherein the framing processor of the auto-framing service providing device generates the framing pattern based on evaluation indices which includes at least one of (1) a positional relationship among a plurality of cameras and (2) sizes of a plurality of captured images, and registers the framing pattern in the framing table” As such, the amendments to independent claim 13 overcome the art of record. Due to its dependency on claim 13, claim 15 is also in condition for allowance, however the claim objection must be addressed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486